Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered November 18, 2011, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this personal injury action, defendant made a prima facie showing that the claimed defect, a worn and slippery step, at the entrance to a restaurant, was not actionable. Defendant established, inter alia, the lack of prior complaints or injuries relating to the step and the lack of any claimed structural defect *576(see e.g. Cintron v New York City Tr. Auth., 77 AD3d 410, 411-412 [1st Dept 2010]; Santiago v United Artists Communications, 263 AD2d 407, 408 [1st Dept 1999]). In opposition, plaintiff failed to raise a triable issue of fact (see e.g. Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Concur—Friedman, J.P., Saxe, Moskowitz, DeGrasse and Roman, JJ.